Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on September 03, 2021 in response to the Office Action of June 04, 2021 is acknowledged and has been entered. 
The objection to claims 1, 15 and 29 is now withdrawn in view of the amendment to claims 1 and 15, and the cancellation of claim 29.
The rejections to claims 1-7, 9-12, 15-21, 23-26 and 29-32 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments and the claim cancellation.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 03, 2021 has been entered.
 
Claim Interpretation - 35 USC § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in claims 15 and 18-21 and 23-26 in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 15, line 4 and claims18-20 and 23: Claim limitation “a chest wall detector unit…configured to generate a chest wall mode” (claim 15); “the chest wall detector unit is configured to generate a pluratliy of points/to generate a gradient ring feature map/to generate a template image representative of a chest wall” (claims 18 and 23); “the chest wall detector unit is configured to determine an ellipsoid model/to determine rib information/to determine a rib centerline information” (claims 19-21); and “the chest wall detector unit is configured to match the template image…” (claim 24). These claims have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to generate/to determine/to match” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.
Claim 15, line 6 and claims 25-26: Claim limitation “a segmentation unit…configured to segment the plurality of scan images” (claim 15); “a segmentation unit is configured to determine a surface” (claim 25); and “the segmentation unit is configured to perform image segmentation” (claim 26). These claims have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to determine/to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.
Claim 15, line 9: Claim limitation “a lesion detector unit…configured to generate lesion information” (claim 15). The claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to generate/to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 15 and 18-21 and 23-26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following corresponding structure described in the specification (PG Pub 2017/0172540 A1) for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation in regard to the limitations of the “a chest wall detector unit”, “a segmentation unit” and “a lesion detector unit”: in [0029]: the processor unit 120 may be configured to aid the chest wall detector unit 110, the segmentation unit 112, the lesion detector unit 114 and the display unit 116…the chest wall detector unit 110, the segmentation unit 112, the lesion detector unit 114, and the display unit 116 may include a corresponding processor unit. 
Therefore, these units are interpreted being equivalent to a CPU, a circuitry or a processor with an algorithm that performs the claimed functions.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Jacob Groethe (Reg. No. 45,694) on September 13, 2021 with Applicant’s approval obtained. 


Claims 1 and 15 are amended to correct minor informality.

Claim 1, line 10: the word “includes” is corrected to –include--. 
Claim 5, line 13: the word “includes” is corrected to –include--. 

Allowable Subject Matter
Claims 1, 4-7, 9-12, 15, 19-21, 23-26, 30-31 and 33-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1 and 15 in regard to the features of “determining a plurality of segmented scan images segmented along the chest wall region based on the chest wall model that is refined using machine learning technique, wherein the pluratliy of segmented scan images include a region anterior to the chest wall region", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on page 9 of the response filed on September 03, 2021, which Examiner agrees with.
Dependent claims 4-7, 9-12, 19-21, 23-26, 30-31 and 33-39 are allowed at least by virtue of their respective dependency upon an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YI-SHAN YANG/Primary Examiner, Art Unit 3793